Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS’s filed 8/5/19, 4/3/20, and 9/24/20 have been considered in full.

Drawings
The Drawings are acceptable as formal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kunz et al. (6,471,275 B1).
Kunz et al. shows the following:

2.    A drive mechanism according to claim 1, comprising a plurality of the drive units with a corresponding plurality of the drive screws and the drive blocks cooperable with opposite sides of the slide-out room. (Figure 1 shows two drive units 32 driving slideout SR)
3.    A drive mechanism according to claim 1, wherein the slide-out room comprises a top wall, a floor, and a pair of side walls connected between the top wall and the floor, the drive mechanism comprising a two of the drive units with a corresponding two of the drive screws and two of the drive blocks cooperable with each of the pair of side walls of the slide-out room. (Figure 1 shows the slideout being enclosed with walls, ceiling and floor)
4.    A drive mechanism according to claim 1, further comprising a gear train 122 between the output shaft and the drive screw.
5.    A drive mechanism according to claim 1, further comprising a drive bracket 90 fixable to the side wall of the slide-out room, the drive block engaging the drive bracket.
6.    A drive mechanism according to claim 1, further comprising a stop block at a distal end of the drive screw. (Figure 5 shows the screw 42 having a unlabeled stop at the distal end of the screw)
7.    A slide-out room system for a vehicle, the slide-out room system comprising: a room defined by a top wall, a floor, and a pair of side walls connected between the top wall and the floor; a drive unit secured to a vehicle wall adjacent each of the pair of side walls, the drive units each including an electric motor and an output shaft; a drive screw coupled with each of the drive units and rotatable with 
8.    A slide-out room system according to claim 7, wherein the vehicle walls adjacent each of the pair of side walls comprise encasement walls extending into the vehicle. (Figure 1 shows a portion of the sidewalls being within the vehicle 22)
9.    A slide-out room system according to claim 8, wherein one of a sofa and a bed is positioned between the encasement walls and is displaceable with the slide-out room. (Although not shown it is typical and inherent to have a sofa or a bed on the slideout)
10.    A slide-out room system according to claim 7, comprising a two of the drive units with a corresponding two of the drive screws and two of the drive blocks cooperable with each of the pair of side walls. (Figure 1 shows two drives)
11.    A slide-out room system according to claim 7, further comprising a drive bracket fixed to each of the side walls, the drive blocks respectively engaging the drive brackets. (See claim 5)
12.    A slide-out room system according to claim 7, further comprising a stop block at a distal end of each of the drive screws. (See claim 6)
13.    A drive mechanism for a slide-out room, the drive mechanism comprising: a drive unit securable to a wall adjacent the slide-out room such that the drive unit is fixed relative to the slide-out room; and
a driven unit fixed to a side wall of the slide-out room and coupled with the drive unit, the driven unit being displaceable relative to the drive unit by the drive unit. (See claim 1)
14.    A drive mechanism according to claim 13, wherein the drive unit comprises one of an electric motor 120 coupled with a drive gear 122, and wherein the driven unit comprises one of a drive block engaging the drive screw and a gear rack with which the drive gear is engaged. (54 is a spiral gear block in the form of a nut which engages the screw 42)

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658